Citation Nr: 0108565	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to April 6, 1999 for 
the assignment of a temporary total 100 percent disability 
evaluation pursuant to 38 C.F.R. § 4.30.   


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from April 1960 to February 
1963.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1999 rating 
decision of the Muskogee, Oklahoma, Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied the 
veteran's request for an effective date prior to April 6, 
1999 for the assignment of a temporary total 100 percent 
disability evaluation pursuant to 38 C.F.R. § 4.30.   

Initially, the Board notes that in an October 1999 VA Form 
21-4138 (Statement In Support Of Claim), the veteran raises a 
claim of entitlement to an increased disability evaluation 
for his service-connected right hip disability.  This matter 
has not been prepared for appellate review and is not 
currently pending before the Board.  Accordingly, this matter 
is referred to the RO for consideration and appropriate 
action.  


FINDINGS OF FACT

1.  The record contains all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran filed a request for a 100 percent temporary 
total disability evaluation in April 1999.  The veteran 
underwent a revision of the right hip with removal of Smith-
Peterson cup, removal of screws and right total hip 
arthroplasty on April 6, 1999.  

3.  In an August 1999 rating decision, the RO assigned a 100 
percent temporary total disability evaluation effective date 
from April 6, 1999, the date of the veteran's surgery, to 
June 1, 2000, pursuant to 38 C.F.R. § 4.30.


CONCLUSION OF LAW

The requirements for an effective date prior to April 6, 
1999, for the assignment of a 100 percent temporary total 
disability evaluation have not been met.  38 U.S.C.A. § 5107, 
as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107), 38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an effective date prior to 
April 6, 1999 for the assignment of a temporary total 100 
percent disability evaluation pursuant to 38 C.F.R. § 4.30.  
Historically, the RO granted service connection and a 50 
percent disability evaluation for fracture of the right 
acetabulum with prosthesis and degenerative changes in a 
February 1977 rating decision.  In February 1997, September 
1997 and January 1999 VA Forms 21-4138 (Statement In Support 
Of Claim), the veteran requested an increased disability 
evaluation for his service-connected right hip disability.  
In May 1997, February 1998 and March 1999 rating decisions, 
the RO continued the veteran's 50 percent disability 
evaluation.  Thereafter, in a VA Form 21-4138 submitted in 
April 1999, the veteran advised the RO that he would be 
undergoing a total right hip replacement.  In an August 1999 
rating decision, the RO assigned a temporary total 100 
percent disability evaluation for surgery for the veteran's 
service-connected right hip, effective April 6, 1999 and the 
veteran's 50 percent disability evaluation was continued from 
June 1, 2000.  

Generally, the effective date of an evaluation and award of 
compensation will be the date of the receipt of a claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).  
The effective date of an increased evaluation for a service-
connected disability is the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the date of the receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper 
v. Brown, 10 Vet. App. 125, 126-27 (1997) (holding that 38 
C.F.R. § 3.400(o)(2) is not for application where the filing 
of the claim for increase precedes the increase in 
disability).  The date of an outpatient or inpatient 
examination will be accepted as the date of receipt of a 
claim for increased benefits when such report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. § 
3.157 (2000).

In light of the aforementioned law and regulations, the 
essential issues before the Board in this case are: (1) when 
was the date the claim for an increased evaluation was filed; 
and (2) when was it factually ascertainable that a temporary 
total disability evaluation was warranted.  With regard to 
the first question, it is clear that the receipt date of the 
veteran's claim for an increased disability evaluation was 
April 9, 1999, the date the veteran submitted a VA Form 21-
4138 in which he indicated that he was going to undergo a 
total hip replacement.  

With regard to the second question, the Board notes that the 
veteran was assigned a 100 percent temporary total disability 
evaluation from April 6, 1999 to June 1, 2000 pursuant to 
38 C.F.R. § 4.30.  This section provides for the assignment 
of a temporary total disability rating if treatment of a 
service-connected disability results in non-postoperative 
immobilization by a cast, surgery necessitating at least one 
month of convalescence, or severe postoperative residuals, 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches.  See 38 C.F.R. § 4.30.  

In reviewing the evidence of record, the Board is unable to 
ascertain any basis for finding that it was factually 
ascertainable that the veteran was entitled to a 100 percent 
temporary total disability evaluation prior to April 6, 1999, 
the date that he underwent a total right hip replacement.  A 
February 1999 report from the Orthopedic and Arthritis Center 
indicates that the veteran was advised that he should undergo 
a total hip arthroplasty.  The record shows that the veteran 
stated that he would consider this option.  The veteran 
submitted this treatment record to the RO and it was received 
by the RO on April 9, 1999.  On April 28, 1999, the veteran 
submitted an operation report from Bone And Joint Hospital in 
Oklahoma City and requested a 100 percent temporary total 
disability evaluation.  The operation report reflects that 
the veteran underwent a revision of the right hip with 
removal of Smith-Peterson cup, removal of screws and right 
total hip arthroplasty on April 6, 1999.  Based on the 
foregoing, the RO assigned a 100 percent temporary total 
disability evaluation effective April 6, 1999, the date of 
the veteran's surgery.  There is no legal basis upon which to 
grant the veteran a 100 percent temporary total disability 
evaluation prior to the date of surgery in April 1999.  It 
did not become factually ascertainable that the veteran was 
entitled to a 100 percent temporary disability evaluation 
until April 6, 1999 when he underwent surgery.  Therefore, an 
earlier effective date is not warranted under 38 C.F.R. § 
3.400(o)(2) and the veteran's claim must be denied.  

In reaching this decision, the Board notes that on November 
9, 2000, the President signed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000).  The law modifies 
the circumstances under which VA must assist claimants.  In a 
December 1999 rating decision and a March 2000 statement of 
the case, the RO notified the veteran of all regulations 
pertinent to his claim of entitlement to an earlier effective 
date and afforded the veteran an opportunity to submit 
additional evidence.  Accordingly, the Board is satisfied 
that the appellant was ensured due process of law as a result 
of the actions taken by the RO.  The new legislation also 
provides that the VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for benefits, but is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  In this case, in 
light of the evidence of record, the Board finds that any 
further assistance at this time would be futile and that the 
veteran's appeal is properly denied.  









ORDER

Entitlement to an effective date prior to April 6, 1999 for 
the assignment of a 100 percent temporary total disability 
evaluation is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

-

 

